Citation Nr: 1217748	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  06-12 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 40 percent prior to December 28, 2004, and in excess of 60 percent since December 28, 2004, for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel






INTRODUCTION

The Veteran had active military service from January 1964 to November 1970 and from May 1971 to August 1974. 

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied an evaluation in excess of 20 percent for diabetes mellitus.  

During the pendency of the appeal, a June 2005 Decision Review Officer decision assigned a 40 percent evaluation, effective October 22, 2003, the date of receipt of the claim for an increased evaluation.  An October 2010 rating decision assigned a 60 percent evaluation for diabetes mellitus, effective December 28, 2004.  

When this case was previously before the Board in May 2009 and February 2011, it was remanded for additional development.  The case is now before the Board for final appellate consideration.


FINDING OF FACT

The competent medical, and competent and credible lay, evidence of record demonstrates that the Veteran's diabetes mellitus results in at least twice daily injections of insulin, restricted diet, regulation of activities, and episodes of ketoacidosis and hypoglycemic reactions.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for diabetes mellitus, for the entire appeal period, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the Veteran is entitled to staged ratings at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Rating Schedule provides that diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent disability evaluation.  A 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when the Veteran's diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Diagnostic Code 7913. 

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007). 

Note (1) states to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  Note (2) states that when diabetes mellitus has been conclusively diagnosed, VA is not to request a glucose tolerance test solely for rating purposes.  Diagnostic Code 7913. 

Based on a thorough review of the record, the Board finds that the evidence shows that the Veteran's diabetes mellitus warrants a 100 percent evaluation.  Furthermore, as the evidence shows that the Veteran's diabetes mellitus has been this disabling since the filing of this claim, the Board need not "stage" this rating.  See Hart, supra.  He is entitled to this higher 100 percent evaluation back to the date of receipt of this claim.

In reaching this conclusion, the Board finds it significant that the report of a December 2003 VA examination provides that the Veteran was being treated with insulin injections taken twice a day.  He was also on a restricted diet.  He had experienced some hypoglycemia, which in part had resulted in a hospitalization in May 2003.  

In a December 2004 letter, the Veteran's private treating endocrinologist related that the Veteran's diabetes mellitus required the Veteran to avoid strenuous occupational and recreational activities.  Treatment of the Veteran's diabetes mellitus required a restricted diet of 1600 calories a day, insulin injections of Novolin twice a day with additional injections as needed, and additional Novolin R 1 to 5 times a week.  

The report of a November 2009 VA examination provides that the Veteran denied ketoacidosis, but notes that he had been hospitalized in June 2009 for high blood sugar.  He had also been hospitalized once for low blood sugar.  The Veteran reported hypoglycemic reactions which he treated at home.  In light of the Veteran's frequent testimony that his PTSD forces him to isolate himself, the Board finds this report of self-treatment to be credible.  The report also notes that the Veteran had low blood reactions with activity, and had experienced 4 low blood sugar reactions in the past 4 months.  

In addition to the foregoing, VA outpatient treatment reports reflect continued treatment for diabetes mellitus during the appeal period.  A June 2008 determination by the Social Security Administration provides that the Veteran was disabled as of May 2007.  The primary diagnosis was peripheral neuropathy and the secondary diagnosis was diabetes mellitus.  

The Board finds that the foregoing medical evidence reflects that the Veteran's diabetes mellitus more nearly approximate the criteria for a 100 percent evaluation under Diagnostic Code 7913.  38 C.F.R. § 4.7.  It results in at least twice daily injections of insulin, restricted diet, and regulation of activities.  It also results in episodes of ketoacidosis or hypoglycemic reactions.  The Board recognizes that these episodes do not require at least three hospitalizations per year or weekly visits to a diabetic care provider.  However, VA regulations make it clear that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability there from are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).  In this case, the Board finds that the medical evidence plainly shows that the Veteran's diabetes mellitus is most appropriately evaluated by a 100 percent evaluation.  

In light of the foregoing, the Board finds that the Veteran's diabetes mellitus warrants a 100 percent evaluation during the entire appeal period.  


ORDER

A 100 percent evaluation for diabetes mellitus for the entire appeal period is granted, subject to the rules and regulations governing the award of monetary benefits. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


